Citation Nr: 1807125	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-11 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a chronic disability manifested by numbness of the lower extremities (previously claimed as circulation problems), to include as secondary to a service-connected back disability, right ankle disability, and left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This matter was previously remanded by the Board in August 2016 and May 2017.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in January 2016.  A transcript of that hearing is of record.  

The Veteran filed a December 2017 notice of disagreement (NOD) with a November 2017 rating decision reducing the rating assigned for service-connected postoperative residuals of a fracture of the right ankle.  To date, the RO has not issued a statement of the case (SOC) addressing this issue.  However, the Board's Veterans Appeals Control and Locator System (VACOLS) reflects that this issue is being actively developed separately by the RO pursuant to the NOD.  As such, a remand to the agency of original jurisdiction (AOJ), pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), to direct issuance of a SOC is not appropriate for Board action.  Similarly, VACOLS indicates that the issue of entitlement to service connection for depression is the subject of a different appeal stream with a hearing conducted by a different VLJ, and will not be discussed in this decision.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An issue of some contention in the record is the Veteran's assertion of hospitalization for three days following a fall in which she sustained temporary paralysis of the lower extremities.  A July 1990 request for information resulted in a handwritten note that a search of the register of patients from Portsmouth Naval Hospital did show the Veteran's name listed, but that no record was found inside the box.  The only reference to this incident in the Veteran's service treatment records (STRs) is an April 1980 psychiatric note stating that the Veteran was evaluated after hospital admission on January 20, 1980 with "stocking/glove" paralysis due to an unwitnessed fall of approximately three feet.  This April 1980 notation has not been discussed by the VA medical opinions of record.  It is of particular relevance because it describes stocking/glove paralysis, and the August 2016 examination report described the Veteran's current disability as having a stocking like distribution, which is distinct from the radicular or dermatomal pattern expected when related to a lumbar spine disability.  Upon remand, a supplemental medical opinion should be obtained that considers all of the relevant medical information from service.

As noted above, the July 1990 request for information indicates that the Veteran was listed in the register of patients from Portsmouth Naval Hospital, but that the records were not found in the box.  As this matter is being remanded, another attempt should be made to obtain these records.  If they cannot be found in spite of the indication that the Veteran did receive treatment at the Portsmouth Naval Hospital, then a formal finding of unavailability should be created reflecting the efforts made to obtain them. 

The Veteran also indicated in an October 2000 treatment record that she was in receipt of Supplemental Security Income benefits from the Social Security Administration (SSA).  Although it is unclear if her neuropathy is one of the disabilities that these benefits are based upon, as the matter is being remanded and the records could be related to the Veteran's neuropathy, an attempt should be made to request the SSA records.  

Accordingly, the case is REMANDED for the following action:

1. Contact National Personnel Records Center (NPRC) or the appropriate records depository, and request records of the Veteran's hospitalization at the Portsmouth Naval Hospital in January 1980 related to a fall and "stocking/glove paralysis" or paralysis below the waist.  Please be advised that the July 1990 request for information indicated that the Veteran's name was on the register of patients from Portsmouth Naval Hospital, but that the records were not located inside the "box," so an attempt should be made to locate the missing records from alternate depositories.  

All efforts to obtain these records should be documented and any negative responses should be recorded in the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  The Veteran and her representative should be notified of any inability to obtain these records, and given the opportunity to provide them.  

2.  Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).  

3.  After completing the above, forward the claims file to an appropriate VA clinician.  After reviewing the file, the clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neuropathy disability is related to service.  The examiner is to specifically address the Veteran's reports of temporary paralysis of the lower spine in early 1980, the April 1980 notation in the Veteran's service treatment records (STRs) referencing a hospital admission on January 20, 1980 with "stocking/glove" paralysis due to an unwitnessed fall of approximately three feet, an October 1988 VA examination in which the Veteran reported losing sensitivity of feeling and weakness in moving the toes of the right foot in cold weather, and a December 2010 VA treatment note in which the Veteran reported numbness in the legs starting approximately three weeks ago.  

4.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case, afford the appropriate period for response, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




